711 N.W.2d 386 (2006)
474 Mich. 1110
In re Frank SICURELLO, Jr., Kenneth Penley, II, and Cole Tristan Penley,
Department of Human Services, Petitioner-Appellee,
v.
Dana M. Penley, Respondent-Appellant.
Docket No. 130763, COA No. 264566.
Supreme Court of Michigan.
April 7, 2006.
On order of the Court, the application for leave to appeal the February 23, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.